Citation Nr: 1713684	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pulmonary emphysema, and to include as due to exposure to herbicides and exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Zaneta Adams, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  As detailed below, the Veteran died in April 2017.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded the appeal in February 2013, July 2014, and July 2016 for further development and to afford the Veteran an opportunity for a hearing.  

The Veteran testified at a hearing before the undersigned by videoconference from the RO in October 2016.  A transcript of the hearing is associated with the claims file.  

The Board issued a decision in this appeal on January 3, 2017; however, as explained below, the Board agreed to vacate the January 13, 2017 decision.  

Following the receipt of the evidence in January 2017, the Board sought and obtained additional medical opinion through the Veterans Health Administration.  38 C.F.R. § 20.901(a) (2016).  However, the Board was notified that the Veteran died in April 2017.


FINDINGS OF FACT

1.  The Veteran submitted additional relevant evidence before the Board's January 3, 2017 decision that was not posted to the electronic claims file until after the Board's January 3, 2017 decision; and therefore not considered in such decision, constituting a denial of due process for the Veteran.

2.  The Veteran died on April [redacted], 2017.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's January 3, 2017 decision are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board issued a decision in this appeal on January 3, 2017; however, the Veteran's representative submitted additional relevant evidence dated October 6, 2016 that was posted to the electronic claims file on January 13, 2017.  Because the Board decision did not consider this evidence, the Veteran was not afforded due process of law.  The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  Accordingly, the January 3, 2017 Board decision addressing the issue of entitlement to service connection for respiratory disorder is vacated.

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.   In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the claimant's death.  See 38 C.F.R. § 3.1010(b).  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).


ORDER

The Board's January 3, 2017 decision is vacated.

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


